IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-69,739-03 & WR-69,739-04


EX PARTE MARVIN WAYNE SNEED, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 20718-C & 20561-A IN THE 336TH DISTRICT COURT
FROM FANNIN COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In Cause No. 20718, Applicant was
convicted of three counts of aggravated sexual assault of a child, and one count of indecency with
a child. He was sentenced to life imprisonment for each of the aggravated sexual assault counts, and
twenty years' imprisonment for the indecency count. The Sixth Court of Appeals affirmed his
conviction. Sneed v. State, No. 06-06-00001-CR (Tex. App.--Texarkana Nov. 21, 2006). In Cause
No. 20561-A, Applicant was convicted of endangering a child and was sentenced to nine months'
imprisonment. 
	Habeas counsel filed a motion alleging that he was appointed with one day left for the trial
court to enter an ODI, but that the Court never entered any orders. The habeas records have been
forwarded to this Court prematurely. We remand these applications to the 336th District Court of
Fannin County to allow habeas counsel to supplement Applicant's pro-se pleadings, if necessary,
and for the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law as necessary.
	These applications will be held in abeyance until the trial court has resolved the fact issues.
Any supplemental pleadings shall be filed within 30 days of this order. The issues shall be resolved
within 120 days of this order. A supplemental transcript containing all affidavits and interrogatories
or the transcription of the court reporter's notes from any hearing or deposition, along with the trial
court's supplemental findings of fact and conclusions of law, shall be forwarded to this Court within
120 days of the date of this order. Any extensions of time shall be obtained from this Court. 

Filed: October 31, 2012
Do not publish